Citation Nr: 1720434	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as secondary to PTSD.

3. Entitlement to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Board remanded this case to the RO to issue a statement of the case regarding the eye condition claim and for additional development of the hypertension and erectile dysfunction claims.  It has now returned to the Board for appellate review.  Pursuant to the May 2016 remand, the RO issued a statement of the case in June 2016 and scheduled the Veteran for VA examinations in December 2016 to determine whether his current hypertension and erectile dysfunction are related to his service-connected PTSD.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The RO last considered the hypertension and erectile dysfunction claims in a December 2016 supplemental statement of the case.  No evidence relevant to these claims has been subsequently received.   Therefore, the Board may proceed to the merits of those claims.  See 38 C.F.R. § 20.1304(c).  However, the RO did receive evidence pertinent to the issue of entitlement to service connection for an eye condition subsequent to its last adjudication of this claim.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's erectile dysfunction is not the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected PTSD.

2. The Veteran's hypertension is not the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for service connection for hypertension, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, and 3.310) were provided to the Veteran in the February 2015 statement of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist regarding the hypertension and erectile dysfunction claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


I. Service Connection for Erectile Dysfunction

The Veteran claims service connection for erectile dysfunction.  Specifically, he contends that this condition was caused or aggravated by stress or medication related to his service-connected PTSD.

After a full review of the record, the Board finds that the claim must be denied.  Although the Veteran has a current diagnosis of erectile dysfunction, the Board finds that there is no competent, persuasive evidence that this condition was the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected PTSD.

First, the Veteran is not entitled to service connection for erectile dysfunction on a direct basis.  He does not contend, and there is no favorable lay or medical evidence of record showing, that his current erectile dysfunction was incurred in or directly related to service.  Indeed, his service treatment records were negative for a diagnosis of or treatment for erectile dysfunction, and his September 1985 separation examination report noted his genitourinary system was found to be normal.  While various VA treatment records showed a diagnosis and post-service treatment for erectile dysfunction several years after service, no VA or other healthcare providers have related this condition to service in any way.  Moreover, the Veteran reported to the December 2016 VA examiner that his erectile dysfunction symptoms began in approximately 2010, about twenty-five years after service.  Thus, the necessary legal elements of in-service disease or injury and a causal relationship between his present erectile dysfunction and service is absent in this case.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran primarily contends that his erectile dysfunction was secondary to his service-connected PTSD.  Specifically, in various statements of record - including in a January 2013 statement and in his March 2015 substantive appeal - he primarily attributed his erectile dysfunction to stress or medication related to his service-connected PTSD.  However, the Board finds that the Veteran is not entitled to secondary service connection for erectile dysfunction, as there is no competent, persuasive evidence of record that this condition was caused or aggravated by his service-connected PTSD.

The Board finds the December 2016 VA examination and medical opinion to be of great probative value.  Indeed, the examiner considered the Veteran's lay statements, the claims file, objective examination findings, and current medical research before concluding that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of his service-connected PTSD.  The examiner's negative opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

Specifically, the examiner competently and persuasively reasoned that according to the Mayo Clinic, in most cases, erectile dysfunction is caused by something physical.  Noted risk factors included age, medical conditions (particularly diabetes or heart conditions), tobacco use (which restricts blood flow), being overweight, injuries, and medications (including antidepressants and high blood pressure medications).  The examiner also noted some psychological causes of this condition, such as stress, anxiety, depression, and relationship problems due to stress.  The examiner opined that based on these factors, the Veteran's erectile dysfunction was likely multifactorial, including factors such as age, diabetes, hypertension, elevated cholesterol, and PTSD.  He explained that the cited medical evidence demonstrated multiple factors, not just one factor which could be contributing to his erectile dysfunction.  Although the examiner considered the Veteran's contention that his service-connected PTSD caused or aggravated his erectile dysfunction, as well as possible psychological factors for this condition, ultimately the VA examiner competently and persuasively concluded that the medical evidence did not support his contention.  

The Board recognizes the Veteran's assertion that his erectile dysfunction was caused or aggravated by his service-connected PTSD, specifically by stress relating to or medication he takes for that psychiatric condition.  Although he is competent to testify as to subjective symptoms such as feelings of stress, he is not competent to conclude that his current condition of erectile dysfunction was caused or aggravated by his service-connected PTSD or medications he takes for that condition.  Although lay persons are competent to provide opinions on some medical issues, the specific genitourinary condition in this case, erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Genitourinary issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible to lay opinions on etiology.   

Accordingly, service connection for erectile dysfunction is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



II. Service Connection for Hypertension

The Veteran claims service connection for hypertension.  Specifically, he contends that this condition was caused or aggravated by stress or medication related to his service-connected PTSD.

After a full review of the record, the Board finds that the claim must be denied.  Although the Veteran has a current diagnosis of hypertension, there is no competent, persuasive evidence that his condition was the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected PTSD.

Initially, the Board finds that the Veteran is not entitled to presumptive or direct service connection for hypertension.  There is no competent medical evidence of record showing that he was diagnosed with or treated for hypertension during service, or that this condition manifested to a compensable degree within one year of service.  The Veteran reported to the December 2016 VA examiner that he was evaluated for hypertension in approximately 1989, about four years after service, and that he was prescribed medications for this condition in the 1990s.  In addition, June 2013 releases submitted by the Veteran showed he reported treatment at VA outpatient clinics for high blood pressure "from PTSD" starting in 2005, about two decades after service.  Finally, the first medical evidence of record of hypertension symptoms or treatment was in VA treatment records from the mid-2000s, several years after service separation, and no VA providers have related this condition to service in any way.  In sum, the totality of the evidence does not show that the Veteran's hypertension started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Veteran primarily contends that his hypertension was secondary to his service-connected PTSD.  Specifically, in various statements of record - including in his March 2015 substantive appeal and his report to the December 2016 VA examiner - he primarily attributed his hypertension to stress or medication related to his service-connected PTSD.  However, the Board finds that the Veteran is not entitled to service connection for hypertension on a secondary basis, as there is no competent, persuasive evidence of record that this condition was caused or aggravated by his service-connected PTSD.

The Board finds the December 2016 VA examination and medical opinion to be of great probative value.  Indeed, the examiner considered the Veteran's lay statements, the claims file, objective examination findings, and current medical research before concluding that the Veteran's hypertension was less likely than not proximately due to or the result of his service-connected PTSD.  The examiner's negative opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.

Specifically, the examiner competently and persuasively reasoned that there was no identifiable cause of high blood pressure, and that hypertension tends to develop gradually over many years.  He explained that the risk factors for hypertension included age, race, family history, being overweight or obese, physical inactivity, tobacco use, increased sodium, decreased potassium in diet, decreased Vitamin D, increased alcohol consumption, stress, and certain chronic conditions, including diabetes.  Accordingly, the examiner competently and persuasively found that the Veteran's hypertension was likely multifactorial including factors such as age, race, being overweight, family history, stress (PTSD), and comorbid medical problems including diabetes.  The examiner was unable to relate the Veteran's hypertension to one single factor (namely PTSD).  Furthermore, the examiner competently and persuasively found that there was no documented, objective evidence of aggravation (including objective blood pressure data) to support the Veteran's contention that his hypertension was aggravated by his service-connected PTSD.  Although the examiner considered the Veteran's assertion that his hypertension was caused or aggravated by his service-connected PTSD, and considered stress from PTSD as one of many possible factors of hypertension, ultimately the examiner found that the medical evidence did not support the Veteran's contention.

The Board recognizes the Veteran's assertion that his hypertension was caused or aggravated by his service-connected PTSD, specifically by stress relating to that psychiatric condition.  Although he is competent to testify as to subjective symptoms such as feelings of stress, he is not competent to conclude that his current condition of hypertension was caused or aggravated by his service-connected PTSD or medications he takes for that condition.  

Accordingly, service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD), is denied.

Service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD), is denied.


REMAND

With respect to the claim of entitlement to service connection for an eye condition, pertinent VA treatment records have been associated with the file by the RO since the June 2016 statement of the case.  The RO obtained updated VA treatment records, which include eye evaluations in August and September 2016.  The Board sincerely regrets this further delay, but finds that another remand is necessary for AOJ consideration of that evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.  Since the RO received these records the same day as the appeal was certified to the Board, a supplemental statement of the case should have been provided.  
Accordingly, the case is REMANDED for the following action:

The Veteran should be provided with a supplemental statement of the case, which includes consideration of his updated VA treatment records (currently located in Virtual VA).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


